Citation Nr: 0636763	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-34 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a broken jaw.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for leg scars.  

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for back problems.  

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for whiplash.  

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral shoulder injuries.  

6.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for chronic headaches.  

7.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for chest pain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for a broken 
jaw, leg scars, back problems, whiplash, bilateral shoulder 
injuries, chronic headaches, and chest pain.  

The July 2003 rating decision noted that the veteran's claims 
of entitlement to service connection had been denied in 
previous rating decisions, however, the RO discussed the 
merits of the service connection claims.  The October 2003 
statement of the case (SOC) and January 2005 supplemental SOC 
(SSOC) discussed the requirement of new and material evidence 
to reopen the veteran's claims, and the January 2005 SSOC 
noted that the claims were not reopened.  

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Thus, despite the fact that the RO has discussed the 
merits of the underlying service connection claims during the 
appeal, the Board must make independent determinations as to 
whether new and material evidence has been presented before 
reaching the merits of the service connection claims, and, 
so, the issues on appeal have been characterized as indicated 
on the first page of this decision.  

In June 2004 the veteran testified before a Hearing Officer 
sitting at the RO (RO hearing).  In May 2006 the veteran 
testified before the undersigned sitting at the San Antonio 
satellite office of the RO (Travel Board hearing).  
Transcripts of both hearings are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
 

REMAND

The veteran is seeking to reopen claims of entitlement to 
service connection for a number of disabilities resulting 
from an in-service motor vehicle accident.  In an October 
1975 administrative decision, the RO found that injuries 
sustained in this motor vehicle accident were caused by the 
veteran's own willful misconduct.  Subsequently, January 1976 
and April 1985 rating decisions denied service connection for 
injuries resulting from the in-service accident on the basis 
that those injuries were the result of the veteran's willful 
misconduct.  A May 1998 rating decision found that no new and 
material evidence had been submitted sufficient to reopen 
claims of entitlement to service connection for injuries 
resulting from the in-service accident.    

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element, or elements, 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes new and material evidence to reopen a 
claim of entitlement to service connection depends on the 
basis on which the prior claim was denied.  Failure to 
provide this notice is generally prejudicial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the duty to notify cannot be 
satisfied by reference to various post-decisional 
communications.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (Mayfield II).  

A May 2003 VCAA letter provided the veteran with information 
on VCAA requirements and the need for new and material 
evidence to reopen his claims, however, this letter did not 
provide notice regarding the basis for the previous denial, 
specifically, that the accident was the result of the 
veteran's willful misconduct.  

While a letter providing notice of the July 2003 rating 
decision informed the veteran that, in order to establish 
service connection for the claimed disabilities, he would 
have to present evidence that there was not willful 
misconduct on his part in the accident, the Federal Circuit 
has held that a post-decisional communication, such as a 
notice of decision, cannot satisfy the duty to notify.  
Mayfield II at 1331.  

Based on the foregoing, the Board finds that VA has not 
satisfied the notification requirements of the VCAA as 
interpreted in Mayfield II and Kent.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2006), specifically informing him of the 
information and evidence required to 
substantiate his claims, what evidence 
the veteran is responsible for obtaining, 
what evidence VA will undertake to 
obtain, and notify the veteran to provide 
all pertinent evidence in his possession.  

This letter should also provide notice on 
the information and evidence needed to 
establish disability ratings and 
effective dates for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  This letter should 
include an explanation of the specific 
reasons for the prior denials of service 
connection, and of what is needed to 
substantiate the element(s) of the 
claims.  

2.  After ensuring the above, and any 
additional development deemed 
appropriate, is complete, re-adjudicate 
the claims.  If any claim is not fully 
granted, issue a supplemental statement 
of the case before returning the claims 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


